DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Status of Claims
Claim 1 has been amended. Claims 2-6 and 14-17 have been cancelled. Claims 13 and 18-22 have been withdrawn. Claims 1 and 7-12 are pending and examined herein in.
Claim Rejections - 35 USC § 103
The rejections of Claims 1-4 and 6-12 under 35 U.S.C. 103 as being unpatentable over Ito (WO2014/196605, US 2016/0141083 is used as translation, hereinafter “Ito”), and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”) have been withdrawn in view of the amendment.
The rejections of Claims 1-4 and 6-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of copending Application No. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (WO2014/196605, US 2016/0141083 is used as translation, hereinafter “Ito”).
(1-x)R1x)yFe100-y-w-z-vCowBzTMv (0<x≤1, y=12 to 20, z=5.6 to 6.5, w=0 to 8 and v=0 to 2; R2 can be Nd, R1 can be Ce; TM can be Ga), which is close to the recited p amount and overlaps the r and s amount recited in the instant claims and therefore the recited composition is a prima facie case of obviousness over Ito. See MPEP 2144.05 I. 
Iti discloses that a Nd-Cu alloy containing 60-80% Nd and having low melting point is diffused into to the precursor ([0078] to [0107]), which meets the R21-xM2x composition recited in claims 1, 7 and 10. 
Ito does not explicitly teach the recited t amount in claim 1. However, Ito discloses that when the adding amount of Nd-Cu alloy is increased, the coercivity of the magnet is increased ([0094] to [0107]; Table 1, Examples 1-3). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of Nd-Cu alloy in the process of making the magnet of Ito in order to obtain a magnet having desired coercivity as disclosed by Ito. See MPEP 2144.05 II.
Ito discloses that there is a shell phase between the core and the grain boundary phase ([0094] to [0107]; Table 1, Examples 1-3), which meets the intermediate phase limitation recited in claim 1.  Ito further discloses that the Ce concentration in the core is greater than the Ce concentration in the shell and the Nd concentration in the shell is higher than the Nd concentration in the core ([0119]; [0120]; Figs. 16 and 17). Thus, the magnet disclosed by Ito in view meets the limitation that the concentration of Ce in the main phase is higher than that in the intermediate phase and that a concentration of R2 is higher in the intermediate phase than in the main phase recited in claim 1.

Regarding claim 9, Ito discloses that the ratio of Nd in the shell to that in the core is 13/4.5=2.9 ([0119]; [0120]; Figs. 16 and 17), which meets the limitation recited in claim 9. 
Regarding claim 11, Ito discloses the thickness of the shell phase is 5-18 nm (Fig. 16 and Fig.17), which meets the limitation recited in claim 11. 
Response to Arguments
Applicant’s arguments dated 01/05/2021 have been considered but they are not persuasive.
First, the applicants argued that neither Ito nor Tomizawa teaches or suggests selecting Ce as a rare earth element and the content of Ce is 11.80 to 11.98, as recited in claim 1.
In response, Ito teaches ([0078] to [0107]) a magnet comprising a magnet precursor made of an alloy powder having composition of (R2(1-x)R1x)yFe100-y-w-z-vCowBzTMv (0<x≤1, y=12 to 20, z=5.6 to 6.5, w=0 to 8 and v=0 to 2; R2 can be Nd, R1 can be Ce; TM can be Ga). The y amount is 12-20, which is close to the recited p amount in claim 1 and thus a prima facie case of obviousness has been established over Ito. See MPEP 2144.05 I.

Second, the applicants argued that [0017] of the present specification states:

In response, coercivity is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Ito discloses an example that contains 13.5 at% Ce and has coercivity of 1.1 kOe (Table 2). The examples in instant specification have coercivity 0.89-1.03 kOe (Table 1, Example 8-10). Thus, the magnet of Ito has greater coercivity than the magnets of instant Specification and the argument that the claimed composition achieve unexpected high coercivity is not persuasive.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.